Exhibit 10(b)

 

AMENDED AND RESTATED CUSTODY AGREEMENT

 

This amended and restated custody agreement (“Agreement”) dated as of July 31,
2013 between MVC CAPITAL, INC., a corporation organized and existing under the
laws of the state of Delaware having a place of business located at 287 Bowman,
2nd Floor, Purchase, New York 10577 (the “Fund”), and BRANCH BANKING AND TRUST
COMPANY, a North Carolina banking corporation having a place of business at 223
West Nash Street, Wilson, North Carolina 27893 (the “Custodian”).

 

WITNESSETH:

 

That for and in consideration of the mutual promises hereinafter set forth the
Fund and the Custodian hereby agree as follows:

 

ARTICLE 1

DEFINITIONS

 

Whenever used in this Agreement, the following words shall have the meanings set
forth below:

 

1.                                    “1940 Act” shall mean the Investment
Company Act of 1940, as amended.

 

2.                                      “Authorized Person” shall be any person,
whether or not an officer or employee of the Fund, duly authorized according to
a Certificate to give any Instruction with respect to the Control Account, such
persons to be designated in the Certificate annexed hereto as Schedule 1 hereto
or such other super-ceding Certificate as may be received by Custodian from time
to time. Such persons so designated shall continue to be Authorized Persons
until such time as Custodian receives a super-ceding Certificate from the Fund
that any such person is no longer an Authorized Person.

 

3.                                    “Book-Entry System” shall mean the Federal
Reserve/Treasury book-entry system for receiving and delivering securities, its
successors and nominees.

 

4.                                    “Business Day” shall mean any day on which
Custodian and relevant Depositories are open for business.

 

5.                                    “Certificate” shall mean any written
notice, signed by an officer of the Fund so authorized, which certifies to
Custodian the names and signatures of those persons designated Authorized
Persons, and the names of the members of the Fund’s Board of Directors, together
with any changes which may occur from time to time.

 

6.                                    “Depository” shall include (a) the
Book-Entry System, (b) the Depository Trust Company, (c) any other clearing
agency or securities depository registered with the Securities and Exchange
Commission identified to the Fund from time to time, and (d) the respective
successors and nominees of the foregoing.

 

1

--------------------------------------------------------------------------------


 

7.                                    “Instructions” shall mean the
communications that contain all information reasonably requested by Custodian to
enable Custodian to carry out Instructions which are actually received by
Custodian by S.W.I.F.T., tested telex, letter, facsimile transmission, or other
method or system specified by Custodian as available for use in connection with
the services hereunder. Custodian shall act on Instructions only if Custodian
reasonably believes in good faith that such Instructions have been given by an
Authorized Person.

 

8.                                    “Securities” shall include, without
limitation, any common stock and other equity securities, Treasury Securities,
bonds, rights, warrants, debentures and other debt securities, notes, mortgages
or other obligations, and any instruments representing rights to receive,
purchase, or subscribe for the same, or representing any rights or interests
therein (whether represented by a certificate or held in a Depository).

 

9.                                      “Treasury Securities” shall mean
(i) Treasury Securities of the United States of America or (ii) other debt
instruments fully guaranteed by the full faith and credit of the United States
of America.

 

ARTICLE II

APPOINTMENT OF CUSTODIAN; ACCOUNT;

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

1.                                    (a) The Fund hereby appoints Custodian to
keep and maintain all Securities and cash in the Fund’s name at any time
delivered to Custodian during the term of this Agreement. The Fund hereby
authorizes Custodian to hold securities in registered form in the Fund’s name or
the name of its nominees or other form satisfactory to the Fund. Custodian
hereby accepts such appointment. Custodian agrees to establish and maintain the
following account, subject only to draft or order by Custodian acting pursuant
to the terms of this Agreement:

 

an account in the name of the Fund for Securities or cash received by or on
behalf of Custodian for the account of the Fund (the “Control Account”).

 

Custodian shall maintain books and records regarding the Control Account in
accordance with the 1940 Act and industry standards relating to custody accounts
of the nature described herein.

 

(b) Custodian may from time to time establish on its books and records such
sub-account within the Control Account as the Fund and the Custodian may agree
(each a “Special Account”), and Custodian shall reflect therein such assets as
the Fund may specify in Instructions.

 

2.                                    The Fund hereby represents and warrants
that:

 

(a) It is duly organized and existing under the laws of the jurisdiction of its
organization, with full power to carry on its business as now conducted, to
enter into this Agreement, and to perform its obligations hereunder;

 

2

--------------------------------------------------------------------------------


 

(b) This Agreement has been duly authorized, executed and delivered by the Fund,
approved by a resolution of its board, constitutes a valid and legally binding
obligation of the Fund, enforceable in accordance with its terms, and there is
no statute, regulation, rule, order or judgment binding on it, and no provision
of its charter or by-laws or other contract binding on it which would prohibit
its execution or performance of this Agreement;

 

(c)  It is fully informed of the protections and risks associated with various
methods of transmitting Instructions and delivering Certificates to Custodian
and shall cause each Authorized Person to, safeguard and treat with extreme care
any user authorization codes, passwords and/or authorization keys, understands
that there may be more secure methods of transmitting or delivering the same
than the methods selected by it, agrees that the security procedures (if any) to
be followed in connection therewith provide a commercially reasonable degree of
protection in light of its particular needs and circumstances;

 

(d) Its transmission or giving of, and Custodian acting upon and in reliance on,
Certificates or Instructions pursuant to this Agreement shall at all times
comply with the 1940 Act;

 

3.                                    Intentionally deleted.

 

4.                                    Custodian represents and warrants that
(i) assuming execution and delivery of this Agreement by the Fund, this
Agreement is Custodian’s legal, valid and binding obligation, enforceable in
accordance with its terms; (ii) it has full power and authority to enter into
and has taken all necessary corporate action to authorize the execution of this
Agreement; and (iii) Custodian is qualified under Section 17(f) of the 1940 Act
to serve as Custodian for the Fund and will perform custody services for the
Fund consistent with applicable requirements under the 1940 Act.

 

ARTICLE III

CUSTODY AND RELATED SERVICES

 

1.                                    Custodian shall hold in a separate
account, and physically segregate at all times from those of any other persons,
firms or corporations, pursuant to the provisions hereof, all Securities or cash
received by it for or for the account of the Fund. All such Securities are to be
held or disposed of by Custodian at all times pursuant to Instructions, pursuant
to this Agreement. The Custodian shall have no power or authority to assign,
hypothecate, pledge or otherwise dispose of any such securities or investments,
except pursuant to the directive of the Fund and only for the account of the
Fund as set forth otherwise in this Agreement.

 

(a) Custodian will identify in its records and hold and physically segregate,
where Securities are issued in physical form, for the Fund all Securities to the
Fund’s Control Account.

 

(b) Custodian is authorized, in its discretion to utilize Depositories. With
respect to each Depository, Custodian (i) shall exercise due care in accordance
with reasonable commercial standards in discharging it duties as a securities
intermediary to obtain and thereafter maintain Securities or other financial
assets deposited or held in such Depository, and (ii) will provide

 

3

--------------------------------------------------------------------------------


 

promptly upon request by the Fund, such reports as are available concerning the
internal accounting controls and financial strength of the Custodian. Each
Depository utilized by Custodian shall at all times comply with rule 17f-4 under
the 1940 Act.

 

(c) It is not currently anticipated that Custodian will utilize a foreign
securities depository (as that term is defined by Rule 17f-7 under the 1940
Act).

 

2.                                    Custodian shall furnish the Fund with an
advice of daily transactions (including a confirmation of each transfer of
Securities) and a monthly summary of all transfers to or from the Account.

 

3.                                    With respect to all Securities held
hereunder, Custodian shall, unless otherwise instructed to the contrary:

 

(a) Receive all income and other payments and advise the Fund as promptly as
practicable of any such amounts due but not paid;

 

(b) Present for payment and receive the amount paid upon all Securities which
may mature and advise the Fund as promptly as practicable of any such amounts
due but not paid, provided, however, Custodian shall have no obligation to
collect any payments that may due pursuant to any Securities that are promissory
notes extended by the Fund;

 

(c) Forward to the Fund copies of all information or documents that it may
actually receive from an issuer of Securities which, in the opinion of
Custodian, are intended for the beneficial owner of Securities;

 

(d) Execute, as custodian, any certificates of ownership, affidavits,
declarations or other certificates under any tax laws now or hereafter in effect
in connection with the collection of bond and note coupons;

 

(e) Hold directly or through a Depository all rights and similar Securities
issued with respect to any Securities credited to an Account hereunder; and

 

(f) Endorse for collection checks, drafts or other negotiable instruments.

 

4.                                    (a) Custodian shall notify the Fund in
writing of rights or discretionary actions with respect to Securities held
hereunder, and of the date or dates by when such rights must be exercised or
such action must be taken, provided that Custodian has actually received, from
the Issuer or the relevant Depository or a nationally recognized bond or
corporate action service to which Custodian subscribes, timely notice of such
rights or discretionary corporate action or of the date or dates such rights
must be exercised or such action must be taken. Absent actual receipt of such
notice, Custodian shall have no liability for failing to so notify the Fund.

 

(b) Whenever Securities (including, but not limited to, warrants, options,
tenders, options to tender or non-mandatory puts or calls) confer discretionary
rights on the Fund or provide for discretionary action or alternative courses of
action by the Fund, the Fund shall be responsible

 

4

--------------------------------------------------------------------------------


 

for making any decisions relating thereto and for directing Custodian to act. In
order for Custodian to act, it must receive the Fund’s Certificate of
Instructions at Custodian’s offices, addressed as Custodian may from time to
time request, but not later than noon (Eastern time) at least two (2) Business
Days prior to the last scheduled date to act with respect to such securities.
Absent Custodian’s timely receipt of such Instructions, Custodian shall not be
liable for failure to take any action relating to or to exercise any rights
conferred by such Securities.

 

5.                                    All voting rights with respect to
Securities, however registered, shall be exercised by the Fund or its designee.
Custodian will make available to the Fund proxy voting services upon the request
of the Fund in accordance with terms and conditions to be mutually agreed upon
by Custodian and the Fund.

 

6.                                    Custodian shall promptly advise the Fund
upon Custodian’s actual receipt of notification of the partial redemption,
partial payment or other action affecting less than all Securities of the
relevant class. If Custodian or any Depository holds any Securities in which the
Fund has an interest as part of a fungible mass, Custodian or Depository may
select the Securities to participate in such partial redemption, partial payment
or other action in any non-discriminatory manner that it customarily uses to
make such selection.

 

7.                                    Custodian shall not under any
circumstances accept bearer interest coupons which have been stripped from
United States federal, state or local government or agency securities.

 

8.                                    The Fund shall be liable for all taxes,
assessments, duties and other governmental charges, including any interest or
penalty with respect thereto (“Taxes”), with respect to any cash or Securities
held on behalf of the Fund or any transaction related thereto. The Fund shall
indemnify Custodian for any amount of Tax that Custodian or any other
withholding agent is required under applicable laws (whether by assessment or
otherwise) to pay on behalf of, or in respect of income earned by or payments or
distributions made to or for the account of the Fund (including any payment of
Tax required by reason of an earlier failure to withhold). Custodian shall, or
instruct any applicable other withholding agent to, withhold the amount of any
Tax which is required to be withheld under applicable law upon collection of any
dividend, interest or other distribution made with respect to any Security and
any proceeds or income from the sale, loan or other transfer of any Security. In
the event that Custodian is required under applicable law to pay any Tax on
behalf of the Fund, Custodian is hereby authorized to withdraw cash from the
Control Account in the amount required to pay such Tax and to use such cash, or
to remit such cash to another withholding agent, for the timely payment of such
Tax in the manner required by applicable law. Custodian shall provide prior
notice to the Fund before taking such action. If the aggregate amount of cash in
the Control Account is not sufficient to pay such Tax, Custodian shall promptly
notify the Fund of the additional amount of cash required, and the Fund shall
directly deposit such additional amount in the Control Account promptly after
receipt of such notice, for use by Custodian as specified herein.

 

9.                                    (a) For the purpose of settling Securities
transactions, the Fund shall provide Custodian with sufficient immediately
available funds for all transactions by such time and date as conditions in the
relevant market dictate. Custodian shall provide the Fund with immediately

 

5

--------------------------------------------------------------------------------


 

available funds each day which result from the actual settlement of all sale
transactions, based upon advices received by Custodian from Depositories. Such
funds shall be in U.S. dollars.

 

(b) To the extent that Custodian has agreed to provide pricing or other
information services in connection with this Agreement, Custodian is authorized
to utilize any vendor (including brokers and dealers in Securities) reasonably
believed by Custodian to be reliable to provide such information. The Custodian
shall have no duty to verify or in any manner confirm the information provided
by the Fund to Custodian relating to the value or outstanding balance of any
promissory note held by Custodian. The Fund acknowledges that Custodian shall
use the information provided by the Fund to prepare the monthly statement
information provided to the Fund by the Custodian.

 

10.                             Until such time as Custodian receives
Instructions to the contrary with respect to a particular Security, Custodian
may release the identity of the Fund to an issuer which requests such
information pursuant to the Shareholder Communications Act of 1985 for the
specific purpose of direct communications between such issuer and shareholder.

 

ARTICLE IV

PURCHASE AND SALE OF SECURITIES

CREDITS TO ACCOUNT

 

1.                                    Promptly after each purchase or sale of
Securities by the Fund, the Fund shall deliver to Custodian Instructions,
specifying all information Custodian may reasonably request to settle such
purchase or sale. Custodian shall account for all purchases and sales of
Securities on the actual settlement date unless otherwise agreed by Custodian.

 

2.                                    The Fund understands that when Custodian
is instructed to deliver Securities against payment, delivery of such Securities
and receipt of payment therefore may not be completed simultaneously.
Notwithstanding any provision in this Agreement to the contrary, settlements,
payments and delivery of Securities may be effected by Custodian in accordance
with the customary or established securities trading or securities processing
practices and procedures in the jurisdiction in which the transaction occurs,
including, without limitation, delivery to a purchaser or dealer therefore (or
agent) against receipt with the expectation of receiving later payment for such
Securities. Absent the gross negligence or willful misconduct of the Custodian,
the Fund assumes full responsibility for all risks, including, without
limitation, credit risks, involved in connection with such deliveries of
Securities.

 

3.                                    Custodian may, as a matter of bookkeeping
convenience or by separate agreement with the Fund, credit the Control Account
with the proceeds from any sale, redemption or other disposition of Securities
or interest, dividends or other distributions payable on Securities prior to its
actual receipt of final payment therefore. All such credits shall be conditional
until Custodian’s actual receipt of final payment and may be reversed by
Custodian to the extent that final payment is not received. Payment with respect
to a transaction will not be considered final until Custodian shall have
received immediately available funds, which under local applicable law,
rule and/or practice are irreversible and not subject to any security interest,
levy or other encumbrance, and which are specifically applicable to such
transaction.

 

6

--------------------------------------------------------------------------------


 

ARTICLE V

OVERDRAFTS AND INDEBTEDNESS

 

1.                                    Fund will have sufficient immediately
available funds each day in the Control Account (without regard to any Control
Account investments) to pay for the settlement of all Financial Assets delivered
to the Fund against payment by Fund and credited to the Control Account. If a
debit to the Control Account results (or will result) in a debit balance, the
Custodian may, in its discretion, (i) advance an amount equal to the overdraft,
(ii) refuse to settle in whole or in part the transaction causing such debit
balance, or (iii) if any such transaction is posted to the Control Account,
reverse any such posting. If Custodian elects to make such advance, the advance
will be deemed a loan to the Fund, payable on demand, bearing interest at the
applicable rate charged by Custodian from time to time, for such overdrafts,
from the date of such advance to the date of payment (both after as well as
before judgment) and otherwise on the terms on which Custodian makes similar
overdrafts available from time to time.

 

2.                                    If the Custodian advances any amount to or
for the benefit of the Fund, any assets held in the Control Account shall be
security for any amounts so advanced in an amount not to the exceed the amount
of such an advance. If, after Custodian provides written notice to the Fund of
any advance, the Fund fails to promptly repay the advance, the Custodian shall
be entitled to use the Fund’s available cash to repay such amount.

 

3.                                    If the Fund borrows money from any bank
(including Custodian if the borrowing is pursuant to a separate agreement) using
securities held by Custodian hereunder as collateral for such borrowings, the
Fund shall deliver to Custodian Instructions specifying with respect to each
such borrowing: (a) the name of the bank, (b) the amount of the borrowing,
(c) the time and date, if known, on which the loan is to be entered into,
(d) the total amount payable to the Fund on the borrowing date, (e) the
Securities to be delivered as collateral for such loan, including the name of
the issuer, the title and number of shares or the principal amount of any
particular Securities, and (f) a statement specifying whether the loan is for
investment purposes or for temporary or emergency purposes and that such loan is
in conformance with the 1940 Act and the Fund’s prospectus. Custodian shall
deliver on the borrowing date specified in a Certificate the specified
collateral against payment by the lending bank of the total amount of the loan
payable, provided that the same conforms to the total amount payable as set
forth in the Certificate. Custodian may, at the option of the lending bank, keep
such collateral in its possession, but such collateral shall be subject to all
rights therein given the lending bank by virtue of any promissory note or loan
agreement. Upon Instructions of the Fund, Custodian shall deliver such
Securities as additional collateral as may be specified in such Instructions to
collateralize further any transaction described in this section. The Fund shall
cause all Securities released from collateral status to be returned directly to
Custodian, and Custodian shall receive from time to time such return of
collateral as may be tendered to it. In the event the Fund fails to specify in
Instructions, the name of the issuer, the title and number of shares or the
principal amount of any particular Securities to be delivered as collateral by
Custodian, Custodian shall not be under any obligation to deliver any Securities
as collateral for borrowings.

 

7

--------------------------------------------------------------------------------


 

ARTICLE VI

CONCERNING THE CUSTODIAN

 

1.                                    (a) Except as otherwise expressly provided
herein, Custodian shall not be liable for any costs, expenses, damages,
liabilities or claims, including attorneys’ and accountants’ fees (collectively,
“Losses”), incurred by or asserted against the Fund, except those Losses arising
out of Custodian’s own negligence or willful misconduct. Custodian shall have no
liability whatsoever for the action or inaction of any Depositories except in
each such case to the extent such action or inaction is a direct result of
Custodian’s failure to fulfill its duties hereunder. In no event shall Custodian
be liable to the Fund or any third party for special, indirect or consequential
damages, or lost profits or loss of business, arising in connection with this
Agreement, nor shall Custodian be liable: (i) for acting in accordance with any
Certificate or Instructions actually received by Custodian and reasonably
believed by Custodian to be given by an Authorized Person; (ii) for conclusively
presuming that all disbursements of cash directed by the Fund, whether by a
Certificate or an Instruction, are in accordance hereof; (iii) for any Losses
due to forces beyond the reasonable control of Custodian, including without
limitation strikes, work stoppages, acts of war or terrorism, insurrection,
revolution, nuclear or natural catastrophes or acts of God, or interruptions,
loss or malfunctions or utilities, communications or computer (software and
hardware) services; or (iv) for any Losses arising from the applicability of any
law or regulation now or hereafter in effect.

 

(b) Custodian may enter into subcontracts, agreements and understandings with
other parties whenever and on such terms and conditions as it deems necessary or
appropriate to perform its services hereunder. No such subcontract, agreement or
understanding shall discharge Custodian from its obligations hereunder.

 

(c) The Fund agrees to indemnify Custodian and hold Custodian harmless from and
against any and all Losses sustained or incurred by or asserted against
Custodian by reason of any action or inaction relating to, or arising out of
Custodian’s performance hereunder, including reasonable fees and expenses of
counsel incurred by Custodian, provided however, that the Fund shall not
indemnify Custodian for those Losses arising out of Custodian’s own negligence
or willful misconduct. This indemnity shall be a continuing obligation of the
Fund, its successors and assigns, notwithstanding the termination of this
Agreement.

 

2.                                    Without limiting the generality of the
foregoing, Custodian shall be under no obligation to inquire into, and shall not
be liable for:

 

(a) Any Losses incurred by the Fund or any other person as a result of the
receipt or acceptance of fraudulent, forged or invalid Securities which are
otherwise not freely transferable without encumbrance in any relevant market;

 

(b) The validity of the issue of any Securities purchased, sold, or written by
or for the Fund, the legality of the purchase, sale or writing thereof, or the
propriety of the amount paid or received therefore;

 

(c) The legality of the sale or redemption of any Shares, or the propriety of
the amount received of paid therefore;

 

8

--------------------------------------------------------------------------------


 

(d) The legality of the declaration or payment of any dividend or distribution
by the Fund;

 

(e) The legality of any borrowing by the Fund;

 

(f) The legality of any loan of portfolio Securities, nor shall Custodian be
under any duty or obligation to see to it that any cash or collateral delivered
to it by a broker, dealer or financial institution or held by it at any time as
a result of such loan or portfolio Securities is adequate security for the Fund
against any loss it might sustain as a result of such loan, which duty or
obligation shall be the sole responsibility of the Fund. In addition, Custodian
shall be under no obligation or duty to see that any broker, dealer or financial
institution to which portfolio Securities of the Fund are lent makes payment to
it of any dividends or interest which are payable to or for the account of the
Fund during the period of such loan or at the termination of such loan,
provided, however that Custodian shall promptly notify the Fund in the event
that such dividends or interest are not paid and received when due.

 

3.                                    Custodian will be entitled to rely on, and
may act upon the advice of professional advisers in relation to matters of law,
regulation or market practice (which may be the professional advisers to the
Fund) and will not be liable to the Fund for any action taken or omitted
pursuant to such advice provided that the Custodian exercised reasonable care in
the selection of such professional advisers and acts reasonably in reliance on
such advice. Notwithstanding the foregoing, such reliance shall not affect the
Custodian’s liability with respect to its responsibilities under the terms of
this Agreement and the 1940 Act

 

4.                                    Custodian shall be under no obligation to
take any action to collect any amount payable on Securities in default, or if
payment is refused after due demand and presentment.

 

5.                                    Custodian shall have no duty or
responsibility to inquire into, make recommendations, supervise, or determine
the suitability of any transaction affecting any Account.

 

6.                                    The Fund shall pay to Custodian the fees
and charges as may be specifically agreed upon from time to time and such other
fees and charges at Custodian’s standard rates for such services as may be
applicable. The Fund shall reimburse Custodian for all costs associated with the
conversion of the Fund’s Securities hereunder and the transfer of Securities and
records kept in connection with this Agreement. The Fund shall also reimburse
Custodian for out-of-pocket expenses which are a normal incident of the services
provided hereunder.

 

7.                                    Custodian has the right to debit the
Control Account for any amount payable by the Fund in connection with any and
all obligations of the Fund to Custodian.

 

8.                                    If the Fund elects to transmit
Instructions through an on-line communications system offered by Custodian, the
Fund’s use thereof shall be subject to any terms and conditions that may be
imposed by Custodian. If Custodian receives Instructions which appear on their
face to have been transmitted by an Authorized Person via (i) computer
facsimile, email, the Internet or other insecure electronic method, or
(ii) secure electronic transmission containing applicable

 

9

--------------------------------------------------------------------------------


 

authorization codes, passwords and/or authentication keys, the Fund understands
and agrees that Custodian cannot determine the identity of the actual sender of
such Instructions and that Custodian shall conclusively presume that such
Instructions have been sent by an Authorized Person, and the Fund shall be
responsible for ensuring that only Authorized Persons transmit such Instructions
to Custodian. If the Fund elects (with Custodian’s prior consent) to transmit
Instructions through an on-line communications service owned or operated by a
third party, the Fund agrees that Custodian shall not be responsible for the
reliability or availability of such service.

 

9.                                    The Custodian shall create and maintain
all records relating to its activities and obligations under this Agreement in
such manner as will meet the obligations of the Fund under the 1940 Act, with
particular attention to Section 31 thereof and Rules 31a-1 and 31a-2 thereunder.
To the extent that the Custodian is able to do so, the Custodian shall provide
assistance to the Fund (at the Fund’s reasonable request) providing
sub-certifications regarding certain of its services performed hereunder to the
Fund in connection with the Fund’s Sarbanes-Oxley Act of 2002 certification
requirements. The books and records pertaining to the Fund which are in
possession of Custodian shall be the property of the Fund. The Fund, or its
authorized representatives, shall have access to such books and records
maintained by Custodian hereunder upon reasonable prior notice to Custodian
during Custodian’s normal business hours.

 

10.                             It is understood that Custodian is authorized to
supply any information regarding the Control Account which is required by any
law, regulation or rule now or hereafter in effect. The Custodian shall provide
the Fund with any report obtained or required to be obtained by the Custodian on
the system of internal accounting control of a Depository.

 

11.                             Custodian shall have no duties or
responsibilities whatsoever except such duties and responsibilities as are
specifically set forth in this Agreement, and no covenant or obligation shall be
implied against Custodian in connection with this Agreement.

 

ARTICLE VII

TERMINATION

 

1.                                    Either of the parties hereto may terminate
this Agreement by giving to the other party a notice in writing specifying the
date of such termination, which shall be not less than sixty (60) days after the
date of giving such notice. In the event such notice is given by the Fund, it
shall be accompanied by a copy of a resolution of the board of the Fund,
certified by the Secretary or any Assistant Secretary, electing to terminate
this Agreement and designating a successor custodian or custodians, each of
which shall be a bank or trust company having not less than $50,000,000
aggregate capital, surplus and undivided profits (or such amount as may be
required by the 1940 Act). In the event such notice is given by Custodian, the
Fund shall, on or before the termination date, deliver to Custodian a copy of a
resolution of the board of the Fund, certified by the Secretary or any Assistant
Secretary, designating a successor custodian or custodians. In the absence of
such designation by the Fund, Custodian may designate a successor custodian,
which shall be a bank or trust company having not less than $50,000,000
aggregate capital, surplus and undivided profits (or such amount as may be
required by the 1940 Act). Upon the date set forth in such notice this Agreement
shall terminate, and Custodian shall upon receipt of a notice of

 

10

--------------------------------------------------------------------------------


 

acceptance by the successor custodian on that date deliver directly to the
successor custodian all Securities and money then owned by the Fund and held by
it as Custodian, after deducting all fees, expenses and other amounts for the
payment or reimbursement of which it shall be entitled.

 

2.                                    If a successor custodian is not designated
by the Fund or Custodian in accordance with the preceding Section, the Fund
shall upon the date specified in the notice of termination of this Agreement and
upon delivery by Custodian of all Securities (other than Securities which cannot
be delivered to the Fund) and money then owned by the Fund be deemed to be its
own custodian and Custodian shall thereby be relieved of all duties and
responsibilities pursuant to this Agreement, other than the duty with respect to
Securities which cannot be delivered to the Fund to hold such Securities
hereunder in accordance with this Agreement.

 

ARTICLE VIII

MISCELLANEOUS

 

1.                                    The Fund agrees to furnish to Custodian a
new Certificate of Authorized Persons in the event of any change in the then
present Authorized Persons. Until such new Certificate is received, Custodian
shall be fully protected in acting upon Certificates of Instructions of such
present Authorized Persons.

 

2.                                    Any notice or other instrument in writing,
authorized or required by this Agreement to be given to Custodian, shall be
sufficiently addressed to Custodian and received by it at its offices at 223
West Nash Street, Wilson North Carolina 27893, or at such other place as
Custodian may from time to time designate in writing.

 

3.                                    Any notice or other instrument in writing,
authorized or required by this Agreement to be given to the Fund shall be
sufficiently given if addressed to the Fund and received by it at its offices as
indicated above, or at such other place as the Fund may from time to time
designate in writing.

 

4.                                    Each and every right granted to either
party hereunder or under any other document delivered hereunder or in connection
herewith, or allowed it by law or in equity, shall be cumulative and may be
exercised from time to time. No failure on the part of either party to exercise,
and no delay in exercising, any right will operate as a waiver thereof, nor will
any single or partial exercise by either party of any right preclude any other
or future exercise thereof or the exercise of any other right.

 

5.                                    In case any provision in any obligation
under this Agreement shall be invalid, illegal or unenforceable in any exclusive
jurisdiction, the validity, legality and enforceability of the remaining
provisions shall not in any way be affected thereby. This Agreement may not be
amended or modified in any manner except by a written agreement executed by both
parties. This Agreement shall extend to and shall be binding upon the parties
hereto and their respective successors and assigns; provided, however, that this
Agreement shall not be assignable by either party without the written consent of
the other.

 

11

--------------------------------------------------------------------------------


 

6.                                    This Agreement shall be construed in
accordance with the substantive laws of the State of North Carolina, without
regard to conflicts of laws principles thereof. In the event of a conflict with
applicable laws of the State of North Carolina, or any provision herein, and the
1940 Act, the 1940 Act shall control. The Fund and Custodian hereby consent to
the jurisdiction of a state or federal court situated in North Carolina in
connection with any dispute arising hereunder. The Fund hereby irrevocably
waives, to the fullest extent permitted by applicable law, any objection which
it may now or hereafter have to the laying of venue of any such proceeding
brought in such a court and claim that such proceeding brought in such a court
has been brought in an inconvenient forum. The Fund and Custodian each hereby
irrevocably waives any rights to trial by jury in any legal proceeding arising
out of or relating to this Agreement.

 

7.                                    The Fund hereby acknowledges that
Custodian is subject to federal laws, including its Customer Identification
Program (“CIP”) requirements under the USA PATRIOT Act and its implementing
regulations, pursuant to which Custodian must obtain, verify and record
information that allows Custodian to identify the Fund. Accordingly, prior to
opening an Account hereunder Custodian will ask the Fund to provide certain
information including, but not limited to, the Fund’s name, physical address,
tax identification number and other information that will help Custodian to
identify and verify the Fund’s identity such as organizational documents,
certificate of good standing, license to do business, or other pertinent
identifying information. The Fund agrees that Custodian cannot open the Control
Account hereunder unless and until Custodian verifies the Funds identity in
accordance with its CIP.

 

8.                                  Reference is hereby made to that certain
Amended and Restated Control Agreement of even date herewith by and between the
Fund, the Custodian and Branch Banking and Trust Company as lender (“Control
Agreement”).  Should any of the terms of this Agreement conflict with the
Control Agreement, the Control Agreement will control.

 

9.                                      Custodian agrees on its behalf and on
behalf of its employees to treat confidentially and as proprietary information
of Fund, all records and other information relative to Fund, and not to use such
records and information for any purpose other than performance of its
responsibilities and duties hereunder, except after prior notification to and
approval in writing by Fund, which approval shall not be withheld where
Custodian may be exposed to civil or criminal proceedings for failure to comply,
when requested to divulge such information by duly constituted authorities, or
when so requested by Fund.  Custodian agrees to comply with Fund’s policies
related to non-disclosure of portfolio holdings.

 

10.                             This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original, but such
counterparts shall, together, constitute only one instrument.

 

11.                               This Agreement completely supersedes and
replaces the Custody Agreement dated April 24, 2008 between the Fund and the
Custodian.

 

[signature page follows]

 

12

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Fund and Custodian have caused this Agreement to be
executed by their respective officers, thereunto duly authorized, as of the day
and year first above written.

 

 

 

MVC CAPITAL, INC.

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

 

 

 

 

BRANCH BANKING AND TRUST COMPANY

 

 

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

13

--------------------------------------------------------------------------------